           Case 2:18-cv-00522-GMN-BNW Document 34 Filed 05/13/19 Page 1 of 2


 1   AARON D. FORD
       Attorney General
 2   ROBERT E. WERBICKY (Bar No. 6166)
       Deputy Attorney General
 3   State of Nevada
     Office of the Attorney General
 4   555 E. Washington Avenue, Suite 3900
     Las Vegas, NV 89101
 5   (702) 486-3105 (phone)
     (702) 486-3416 (fax)
 6   rwerbicky@ag.nv.gov
 7   Attorneys for the State of Nevada,
     ex rel. its Department of Taxation
 8

 9
                                    UNITED STATES DISTRICT COURT
10                                       DISTRICT OF NEVADA
11   MARQUE MOTOR COACH, LLC,                      )
                                                   )     Case No. 2:18-cv-00522-GMN-PAL
12                                                 )
                      Plaintiffs,
                                                   )
13                                                 )
     vs.                                           )
14                                                 )          STIPULATION TO EXTEND
     WILLIAM ANDERSON, DIRECTOR OF                 )         DEADLINE TO FILE REPLY IN
15   THE NEVADA DEPARTMENT OF                      )          SUPPORT OF DEFENDANTS
                                                   )        RENEWED MOTION TO DISMISS
     TAXATION; STATE OF NEVADA
16                                                 )
     DEPARTMENT OF TAXATION,                                           (First Request)
                                                   )
17                                                 )
                     Defendants.                   )
18

19          WHEREAS, the parties hereby mutually stipulate to extend the time for Defendant to file a Reply

20   in Support of Defendants’ Renewed Motion to Dismiss;

21          WHEREAS the parties stipulate that the intent in seeking said extension of time is not to unduly

22   delay the process.

23          IT IS HEREBY STIPULATED AND AGREED, by and between Kimberly Maxson-Rushton,

24   Esq., of the law firm COOPER LEVENSON, P.A., as counsel for Plaintiff MARQUE MOTOR COACH,

25   LLC and Robert Werbicky, Esq., Deputy Attorney General as counsel for Defendant THE NEVADA

26   ...

27   ...

28   ...



30                                                Page 1 of 2
          Case 2:18-cv-00522-GMN-BNW Document 34 Filed 05/13/19 Page 2 of 2


 1   DEPARTMENT OF TAXATION that the deadline for filing the Reply in Support of Defendants’
 2   Renewed Motion to Dismiss be extended until Monday, May 20, 2019.
 3         Respectfully submitted this 13th day of May, 2019.
 4
       AARON D. FORD                                  COOPER LEVENSON, P.A.
 5
       Attorney General
 6
       By: _/ s / Robert E. Werbicky____________      _/ s / Kimberly Maxson-Rushton_______
 7         Robert E. Werbicky                         Kimberly Maxson-Rushton, Esq.
           Nevada Bar No. 6166                        Nevada Bar No. 5065
 8         555 E. Washington Avenue, Suite 3900       1835 Village Center Circle
           Las Vegas, NV 89101                        Las Vegas, NV 89134
 9
           Attorney for Defendants                    Attorney for Plaintiff
10

11          IT IS SO ORDERED.
12
            DATED this ____
                        13 day of May, 2019.
13

14                                                    ___________________________________
                                                      Gloria M. Navarro, Chief Judge
15                                                    UNITED STATES DISTRICT COURT
16

17

18

19

20

21

22

23

24

25

26

27

28



30                                               Page 2 of 2
